Citation Nr: 1538517	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee bursitis.
 
2.  Entitlement to service connection for a left foot disability (pes planus), to include as secondary to service-connected right knee bursitis.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from June 1997 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, this case was remanded for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has left ankle disability at this time.
 
2.  The Veteran's left foot disability was not manifest during service and is unrelated to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A left foot disability was not incurred in or aggravated by service and are not proximately due to or the result of his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has left ankle and left foot disabilities that are related to his service-connected right knee disability.  

Initially, the record, including service and post-service treatment records, does not reflect, and the Veteran does not contend, that any left ankle or left foot disability began in service. Thus, service connection on a direct basis it not warranted.

On August 2001 VA joints examination, the Veteran complained of right knee symptoms, but did not indicate complaints or diagnosis related to left foot or left ankle disabilities.

On November 2008 VA feet examination, the examiner diagnosed pes planus, bilaterally, which the examiner opined was not likely related to his service-connected right knee disability.  The examiner further noted that the Veteran never had any injury or diagnosis of pes planus during service.

In a February 2015 remand, the Board found that the November 2008 VA medical opinion did not include an adequate rationale and requested a new examination and opinion as to whether the Veteran's left foot disability was related to his service or service-connected right knee disability.

Pursuant to that remand, on April 2015 VA foot conditions Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed flat foot (pes planus).  With regard to whether there was any relationship between the Veteran's left foot disability and his service-connected right knee disability, the examiner opined that there were no changes in the foot beyond that which would be expected to be normal.  The examiner further opined that there is nothing in the record which indicates a service-connected event which would cause pes planus.

In a May 2015 addendum, the examiner opined that there is no relationship between bursitis and pes planus.  Additionally, there is nothing to suggest worsening of pes planus beyond normal standards.  Furthermore, there is no logical connection between pes planus and any other mentioned problems.

With regard to the Veteran's left ankle disability, none of the post-service treatment records indicate a diagnosed left ankle disability.  A June 2015 VA examination was scheduled to determine whether the Veteran had a currently diagnosed left ankle disability and, if so, whether it was related to his service or service-connected right knee disability.  However, he failed to appear for the examination.
The Board finds that the claims must be denied.

With regard to the Veteran's left foot disability, the Board finds that the VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiners concluded that the Veteran's left foot disability was not related his service-connected right knee disability or to any service-related event.  In the aggregate, the examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's claimed left ankle disability, there is no medical evidence of a left ankle disability either during or since the Veteran's service.  As previously noted, a VA examination was scheduled to determine once and for all whether the Veteran had a currently diagnosed left ankle disability, but he failed to appear for the examination.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Board has considered the Veteran's complaints of left ankle pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a left heart disability.

However, even if the Board assumes that the Veteran does have a currently diagnosed left ankle disability, there is no evidence of an in-service left ankle disability or an opinion relating any current left ankle symptoms to the Veteran's service or to a service-connected right knee disability.

Again, for reasons cited above, the service and post-service evidence provide particularly negative evidence against these claims.

The Board has taken the contention that the Veteran has a currently diagnosed left ankle disability and that his claimed left ankle and left foot disabilities are related to his service-connected right knee disability.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or service-connected right knee disability and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current left ankle disability and the etiology of a left foot disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in August 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records (including those pertained pursuant to the Board's remand), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained. 

Next, relevant VA examinations and opinions were obtained in November 2008 and pursuant to the Board's February 2015 remand, in April and May 2015.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough foot examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the Veteran's claimed left ankle disability, a VA examination and opinion was scheduled for June 2015.  However, he failed to report to the scheduled examinations.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Due to the Veteran's failure to appear for the scheduled examination in June 2015, the Board had no choice other but to decide the left ankle claim based on the evidence currently of record.  No further development is therefore warranted.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a left foot disability is denied.

Service connection for a left ankle disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


